Citation Nr: 1500078	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post left knee arthroplasty, evaluated as 30 percent disabling to July 26, 2010; 100 percent disabling between July 27, 2010, and August 31, 2011 and again from September 1, 2011, to May 21, 2013; and as 60 percent disabling from May 22, 2013.

2.  Entitlement to an increased rating for sarcoidosis, currently rated 30 percent disabling.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities prior to October 26, 2011. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which denied increased ratings for left knee and sarcoidosis and denied entitlement to TDIU.  The increased rating claims now at issue were received by VA on June 3, 2009.  See VA Form 21-4138.

During the course of this appeal, the Veteran underwent a total left knee replacement and a temporary total rating was assigned, effective from July 27, 2010, to August 31, 2010; then extended until August 31, 2011.  A 30 percent disability rating was assigned thereafter.  In a May 2014 rating decision, the RO thereafter assigned a 60 percent rating, effective from May 22, 2013.  

In the May 2014 rating decision, the RO granted TDIU, effective from October 26, 2011 and specifically denied TDIU for the period from January 1, 2010 to October 26, 20100.  Since TDIU was not granted from the date of claim (see VA Form 21-8940, dated January 6, 2010), the Veteran's claim has not been fully satisfied and is before the Board for adjudication.  The issue is thus characterized as shown on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND


The Introduction section of a September 2011 rating decision includes the following language:  "We have received a copy of your recent VA examination dated September 8, 2011."  The notification letter corresponding to this rating decision, also dated in September 2011 makes the same reference.  Review of the record, however, does not include a report of this referenced September 8, 2011, VA examination.  

Records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this report of VA examination is potentially pertinent to the appeal and within the control of VA, the RO should either associate the VA examination dated September 8, 2011, with the electronic claims file or make a formal finding that the examination report is unavailable.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all necessary steps to request and obtain the VA examination report -- dated September 8, 2011 -- which was mentioned by the RO as part of its September 2011 rating decision and notice letter.  If available, it should be uploaded into the Veteran's electronic claims file.  If the record is unavailable, a formal finding should be issued which details the efforts that were made to obtain the record.

2.  The Veteran should be provided an opportunity to provide VA with any evidence not yet submitted which he feels may be beneficial to his claims.  

3.  Thereafter, if, and only if, additional evidence pertinent to the Veteran's three instant claims is obtained (to include the report of a VA examination dated September 8, 2011), the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




